Exhibit 10.1
 
October 17, 2002
 
Mr. Frederick R. Fromm
 
Dear Fred:
 
This letter sets forth the substance of the separation agreement (the
“Agreement”) that Oplink Communications, Inc. (the “Company”) is offering to you
to aid in your employment transition.
 
1. Resignation. Effective as of October 27, 2002 (the “Separation Date”), you
resign your positions as an officer and employee of the Company. The Company
also acknowledges and accepts your resignation as a member of the Company’s
Board of Directors.
 
2. Accrued Salary and Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments by law.
 
3. Severance Payments.
 
(a) Under section 3(f) of your Employment Letter Agreement with the Company
dated November 7, 2001, as amended on June 14, 2002 (the “Employment
Agreement”)(attached hereto as Exhibit A), you are entitled to severance
payments in the form of continuation of your base salary for a period of twelve
(12) months from the date of your employment termination pursuant to the terms
set forth in the Employment Agreement, including the requirement that you
execute a full release of claims and refrain from any material breach of your
Confidential Information and Inventions Agreement. In full and complete
satisfaction of this obligation, the Company will make severance payments to you
in the form of continuation of your base salary in effect as of the Separation
Date for a twelve (12) month period after the Separation Date. These payments
will be made on the Company’s ordinary payroll dates beginning on the first
payday following the Effective Date of this Agreement (as defined in section 18
of this Agreement), and will be subject to standard payroll deductions and
withholdings.
 
(b) If you sign this Agreement and fully comply with all of your obligations as
set forth herein (including, without limitation, your obligation as set forth in
section 8), the Company will make one (1) lump-sum severance payment to you in
the amount of $461,800 on January 1, 2003. This payment shall be subject to
standard payroll deductions and withholdings.
 
4. Relocation Payments. As part of this Agreement, the Company will reimburse
you for reasonable relocation expenses up to a maximum of $12,000. You shall
submit an expense reimbursement statement documenting any such expenses and the
Company will reimburse you for those expenses in accordance with its regular
business practice.
 
5. Health Insurance. To the extent provided by federal COBRA law and the
Company’s current group health insurance policies, you are eligible to continue
your current health insurance benefits at your own expense. Later, you may be
able to convert to an individual policy through the provider of the Company’s
health insurance. If you timely elect continued coverage under COBRA, the
Company will pay





--------------------------------------------------------------------------------

the COBRA premiums necessary to continue your current health insurance benefits
for eighteen (18) months following the Separation Date, as provided in section
3(f) of your Employment Agreement.
 
6. Stock Options. During your employment with the Company, the Company granted
you the following options to purchase shares of the Company’s common stock: (i)
an option dated September 26, 2001 to purchase 1,852,930 shares, (ii) an option
dated September 26, 2001 to purchase 147,070 shares, (iii) an option dated
September 26, 2001 to purchase 1,000,000 shares, (iv) an option dated April 5,
2001 to purchase 400,000 shares, (v) an option dated August 10, 2000 to purchase
76,188 shares, and (vi) an option dated August 10, 2000 to purchase 1,523,812
shares (collectively, the “Options”). Each of the Options was amended on March
18, 2002 to, among other things, extend the post-termination option exercise
period until the second anniversary of the date of your employment termination
from the Company.
 
(a) Pursuant to section 3(e)(2)(C) of your Employment Agreement, the Company
will accelerate the vesting of the Options such that all unvested shares subject
to the Options shall vest and become immediately exercisable as of the
Separation Date.
 
(b) If you sign this Agreement and fully comply with all of your obligations as
set forth herein (including, without limitation, your obligation as set forth in
section 8), the Company will amend the Options to provide that you are permitted
to exercise the Options on or before October 14, 2007.
 
7. Promissory Note. Nothing in this Agreement shall affect your obligations to
the Company under the terms of that certain Promissory Note dated August 16,
2000, as amended on March 18, 2002, by you in favor of the Company, a copy of
which is attached hereto as Exhibit B. You hereby reaffirm all of your
obligations under the Promissory Note.
 
8. Work Activities. You agree that for a one (1) year period following the
Separation Date, you will not carry on any business or activity (whether
directly or indirectly, as a partner, stockholder, principal, agent, director,
affiliate, employee or consultant) for Avanex Corporation. In the event that you
breach this section 8 or any other provision of this Agreement, you agree that
you will not receive the severance amount set forth in section 3(b) herein and
will immediately repay the Company any severance amount provided to you pursuant
to section 3(b), nor will you receive the extended post-termination exercise
period for your Options as set forth in section 6(b). In that event, the
exercise period will terminate on the two year anniversary of your employment
termination date. You acknowledge and agree that these remedies are in addition
to, and not in lieu of, any other remedies available to the Company in the event
of such a breach.
 
9. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, with the sole exception of any
benefit the right to which has vested under the express terms of a Company
benefit plan document.
 
10. Expense Reimbursements. You agree that, within thirty (30) days of the
Effective Date, you will submit a documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement. The Company will reimburse you for these
expenses pursuant to its regular business practice.
 
11. Return of Company Property. By the Effective Date, you must return to the
Company all Company documents (and all copies thereof) and other Company
property in your possession or control, including, but not limited to: Company
files, notes, memoranda, correspondence, agreements, draft documents, notebooks,
logs, drawings, records, plans, proposals, reports, forecasts, financial
information, sales and marketing information, research and development
information, personnel information,





--------------------------------------------------------------------------------

specifications, computer-recorded information, tangible property and equipment,
credit cards, entry cards, identification badges and keys; and any materials of
any kind that contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part). You agree to
make a diligent search for any Company documents and property (as described
above) in your possession or control prior to the Effective Date.
 
12. Proprietary Information Obligations. You acknowledge your continuing
obligations under your Confidential Information and Inventions Agreement, a copy
of which is attached hereto as Exhibit C.
 
13. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former Company employee.
 
14. Nondisparagement. Both you and the Company (through its directors and
officers) agree not to disparage the other party, and the other party’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation; provided that both you and the Company may respond accurately and
fully to any question, inquiry or request for information when required by legal
process. You also agree that you will not voluntarily assist any person in
bringing or pursuing legal action against the Company, its agents, successors,
representatives, employees and related and/or affiliated companies based on
events occurring prior to the Separation Date.
 
15. Cooperation. You agree to assist the Company in every proper way with any
pending or threatened litigation in which you may have factual knowledge
relevant to the matter. You agree to assist the Company by attending meetings,
preparing and signing affidavits, attending informal interviews, providing
deposition or trial testimony, and other similar acts as requested by the
Company. You acknowledge and agree that you are expected only to provide
truthful and accurate information and testimony in connection with your
obligations as set forth in this section 15. You further agree to assist the
Company with any transitional matters relating to the termination of your
employment by making yourself available by telephone as reasonably requested by
the Company.
 
16. Release. In exchange for the severance benefits set forth in section 3(b),
the extended post-termination exercise period for your Option set forth in
section 6(b), the relocation benefits, and other benefits you are receiving
under the terms of this Agreement to which you would not otherwise be entitled,
you hereby generally and completely release the Company and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent or subsidiary entities, insurers, affiliates and assigns from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
prior to or on the date you sign this Agreement. This general release includes,
but is not limited to: (1) all claims arising out of or in any way related to
your employment with the Company or the termination of that employment; (2) all
claims related to your compensation or benefits from the Company, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination or
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including claims for fraud,





--------------------------------------------------------------------------------

defamation, emotional distress and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), or the California Fair Employment
and Housing Act (as amended). Notwithstanding any provision of this section, you
shall not hereby release any right you may otherwise have to indemnification by
the Company pursuant to the Company’s articles of incorporation, by-laws, and
insurance policies, and applicable law.
 
17. Waiver of Unknown Claims. In giving this release, which includes claims that
may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code which reads as follows: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.” You
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to your release of
claims herein, including but not limited to your release of any unknown or
unsuspected claims you may have against the Company.
 
18. ADEA Waiver. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the foregoing waiver is in addition to anything of value
to which you were already entitled. You have been advised by this writing, as
required by the ADEA that: (a) your waiver and release do not apply to any
claims that may arise after your signing of this Agreement; (b) you should
consult with an attorney prior to executing this release; (c) you have
twenty-one (21) days within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) you have seven (7) days
following the execution of this release to revoke the Agreement; and (e) this
Agreement will not be effective until the eighth day after this Agreement has
been signed both by you and by the Company (“Effective Date”).
 
19. Miscellaneous. This Agreement, together with its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, and the respective heirs, personal representatives, successors and
assigns. The failure to enforce any breach of this Agreement shall not be deemed
to be a waiver of any other or subsequent breach. For purposes of construing
this Agreement, any ambiguities shall not be construed against either party as
the drafter. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified by
the court so as to be rendered enforceable in a manner consistent with the
intent of the parties insofar as possible. This Agreement will be deemed to have
been entered into and will be construed and enforced in accordance with the laws
of the State of California as applied to contracts made and to be performed
entirely within California. This Agreement may be executed in counterparts which
shall be deemed to be part of one original, and facsimile signatures shall be
equivalent to original signatures.
 
If this Agreement is acceptable to you, please sign below and return the
original to me.
 
I wish you the best in your future endeavors.
 
Sincerely,





--------------------------------------------------------------------------------

OPLINK COMMUNICATIONS, INC.
By:
 
/S/    JOSEPH Y. LIU        

--------------------------------------------------------------------------------

   
Joseph Y. Liu
President and Chief Executive Officer

 
AGREED:
By:
 
/S/    FREDERICK R. FROMM        

--------------------------------------------------------------------------------

   
Frederick R. Fromm

 
Exhibit A:    Employment Agreement dated November 7, 2001 and Amendment dated
June 14, 2002(1)
Exhibit B:    Promissory Note dated August 16, 2000 and Amendment dated March
18, 2002(2)
Exhibit C:    Confidential Information and Inventions Agreement

--------------------------------------------------------------------------------

(1)
 
Previously filed with the Company’s Form 10-K for the fiscal year ended June 30,
2001 and the Company’s Form 10-K for the fiscal year ended June 30, 2002.

(2)
 
Previously filed with the Company’s Form 10-K for the fiscal year ended June 30,
2002 and the Company’s Form 10-Q for the quarter ended March 31, 2002.



--------------------------------------------------------------------------------

 
EXHIBIT C
 
OPLINK COMMUNICATIONS, INC.
 
EMPLOYEE CONFIDENTIAL INFORMATION AND
INVENTIONS AGREEMENT
 
In partial consideration and as a condition of my employment or continued
employment with Oplink Communications, Inc., a California corporation (which
together with any parent, subsidiary, affiliate, or successor is hereinafter
referred to as the “Company”), and effective as of the date that my employment
with the Company first commenced, I hereby agree as follows:
 
1.    Noncompetition.
 
During my employment with the Company, I will perform for the Company such
duties as it may designate from time to time and will devote my full time and
best efforts to the business of the Company and will not, without the prior
written approval of (i) an officer of the Company if I am not an executive
officer of the Company or (ii) the Board of Directors of the Company if I am an
executive officer of the Company, (a) engage in any other employment, occupation
or consulting, or (b) directly or indirectly participate in or assist any
business which is a current or potential supplier, customer, or competitor of
the Company.
 
2.    Nonsolicitation.
 
During the term of my employment by the Company, and for twelve months
thereafter, I shall not directly or indirectly, without the prior written
consent of the Company, solicit, recruit, encourage or induce any employees,
directors, consultants, contractors or subcontractors of the Company to leave
the employ of the Company, either on my own behalf or on behalf of any other
person or entity.
 
3.    Confidentiality Obligation.
 
I will hold all Company Confidential Information in confidence and will not
disclose, use, copy, publish, summarize, or remove from the premises of the
Company any Confidential Information, except (a) as necessary to carry out my
assigned responsibilities as a Company employee, and (b) after termination of my
employment, only as specifically authorized in writing by an officer of the
Company. “Confidential Information” is all information related to any aspect of
the business of the Company which is either information not known by actual or
potential competitors of the Company or is proprietary information of the
Company, whether of a technical nature or otherwise.
 
Confidential Information includes inventions, disclosures, processes, systems,
methods, formulae, devices, patents, patent applications, trademarks,
intellectual properties, instruments, materials, products, patterns,
compilations, programs, techniques, sequences, designs, research or development
activities and plans, specifications, computer programs, source codes, mask
works, costs of production, prices or other financial data, volume of sales,
promotional methods, marketing plans, lists of names or classes of customers or
personnel, lists of suppliers, business plans, business opportunities, or
financial statements.



--------------------------------------------------------------------------------

 
4.    Information of Others.
 
I will safeguard and keep confidential the proprietary information of customers,
vendors, consultants, and other parties with which the Company does business to
the same extent as if it were Company Confidential Information. I will not,
during my employment with the Company or otherwise, use or disclose to the
Company any confidential, trade secret, or other proprietary information or
material of any previous employer or other person, and I will not bring onto the
Company’s premises any unpublished document or any other property belonging to
any former employer without the written consent of that former employer.
 
5.    Company Property.
 
All papers, records, data, notes, drawings, files, documents, samples, devices,
products, equipment, and other materials, including copies and in whatever form,
relating to the business of the Company that I possess or create as a result of
my Company employment, whether or not confidential, are the sole and exclusive
property of the Company. In the event of the termination of my employment, I
will promptly deliver all such materials to the Company and will sign and
deliver to the Company the “Termination Certificate” attached hereto as Exhibit
A.
 
6.    Ownership of Inventions.
 
All inventions, ideas, designs, circuits, schematics, formulas, algorithms,
trade secrets, works of authorship, mask works, developments, processes,
techniques, improvements, and related know-how which result from work performed
by me, alone or with others, on behalf of the Company or from access to the
Company Confidential Information or property whether or not patentable,
copyrightable, or qualified for mask work protection ( collectively
“Inventions”) shall be the property of the Company; and, to the extent permitted
by law, shall be “works made for hire.” I hereby assign and agree to assign to
the Company or its designee, without further consideration, my entire right,
title, and interest in and to all Inventions; other than those described in
Paragraph 7 of this Agreement, including all rights to obtain, register,
perfect, and enforce patents, copyrights, mask work rights, and other
intellectual property protection for Inventions. I will disclose promptly and in
writing to the individual designated by the Company or to my immediate
supervisor all Inventions which I have made or reduced to practice. During my
employment and for four years after, I will assist the Company (at its expense)
to obtain and enforce patents, copyrights, mask work rights, and other forms of
intellectual property protection on Inventions.
 
7.    Excluded Inventions.
 
Attached as Exhibit B is a list of all inventions, improvements, and original
works of authorship which I desire to exclude from this Agreement, each of which
has been made or reduced to practice by me prior to my employment by the
Company. I understand that this Agreement requires disclosure, but not
assignment, of any invention that qualifies under Section 2870 of the California
Labor Code, which reads:
 
        “Any provision in an employment agreement which provides that an
employee shall assign or offer to assign any of his or her rights in an
invention to his or her



--------------------------------------------------------------------------------

employer shall not apply to an invention that the employee developed entirely on
his or her own time without using the employer’s equipment, supplies,
facilities, or trade secret information except for those inventions that either:
 

 
a)
 
relate at the time of conception or reduction to practice of the invention to
the employer’s business or actual or demonstrably anticipated research or
development of the employer, or

 

 
b)
 
result from any work performed by the employee for the employer.”

 
8.    Prior Contracts.
 
I represent that there are no other contracts to assign inventions that are now
in existence between any other person or entity and me. I further represent that
I have no other employments, consultancies, or undertakings which would restrict
and impair my performance of this Agreement.
 
9.    Agreements with the United States Government and Other Third Parties.
 
I acknowledge that the Company from time to time may have agreements with other
persons or with the United States Government or agencies thereof which impose
obligations or restrictions on the Company regarding Inventions made during the
course of work under such agreements or regarding the confidential nature of
such work. I agree to be bound by all such obligations or restrictions and to
take all action necessary to discharge the obligations of the Company
thereunder.
 
10.    Employment Agreement.
 
I agree that unless specifically provided in another writing signed by me and an
officer of the Company, my employment by the Company is not for a definite
period of time. Rather, my employment relationship with the Company is one of
employment at will and my continued employment is not obligatory by either
myself or the Company.
 
11.    Miscellaneous.
 
11.1    Governing Law.    This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California excluding those laws that
direct the application of the laws of another jurisdiction.
 
11.2    Enforcement.    If any provision of this Agreement shall be determined
to be invalid or unenforceable for any reason, it shall be adjusted rather than
voided, if possible, in order to achieve the intent of the parties to the extent
possible. In any event, all other provisions of this Agreement, shall be deemed
valid, and enforceable to the full extent possible.
 
11.3    Injunctive Relief; Consent to Jurisdiction.    I acknowledge and agree
that damages will not be an adequate remedy in the event of a breach of any of
my obligations under this Agreement. I therefore agree that the Company shall be
entitled (without limitation of any other rights or remedies otherwise available
to the Company and without the necessity of posting



--------------------------------------------------------------------------------

a bond) to obtain an injunction from any court of competent jurisdiction
prohibiting the continuance or recurrence of any breach of this Agreement. I
hereby submit myself to the jurisdiction and venue of the courts of the State of
California for purposes of any such action. I further agree that service upon me
in any such action or proceeding may be made by first class mail, certified or
registered, to my address as last appearing on the records of the Company.
 
11.4    Arbitration.    I further agree that the Company, at its option, may
elect to submit any dispute or controversy arising out of or related to this
Agreement for final settlement by arbitration conducted in Santa Clara County,
California in accordance with the then existing rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
shall be specifically enforceable and may be entered in any court having
jurisdiction thereof.
 
11.5    Attorneys’ Fees.    If any party seeks to enforce its rights under this,
Agreement by legal proceedings or otherwise, the non-prevailing party shall pay
all costs and expenses of the prevailing party.
 
11.6    Waiver.    The waiver by the Company of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of the same or any other provision hereof.
 
11.7    Binding Effect.    This Agreement shall be binding upon and shall inure
to the benefit of the successors, executors, administrators, heirs,
representatives, and assigns of the parties.
 
11.8    Headings.    The Section headings herein are intended for reference and
shall not by themselves determine the construction or interpretation of this
Agreement.
 
11.9    Survival of Provisions.    Sections 2, 3, 4, 5 and 6 and any other
provision the nature of which dictates that it survives the termination of my
employment with the Company, shall survive such termination.
 
11.10    Entire Agreement; Modifications.    This Employee Confidential
Information and Inventions Agreement contains the entire agreement between the
Company and the undersigned employee concerning the subject matter hereof and
supersedes any and all prior and contemporaneous negotiations, correspondence,
understandings, and agreements, whether oral or written, respecting that subject
matter. All modifications to this Agreement must be in writing and signed by the
party against whom enforcement of such modification is sought.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, I have executed this document as of the 24 day of July,
2000.
 

   
/S/    FREDERICK R. FROMM        
   

--------------------------------------------------------------------------------

   
Employee Signature

 
RECEIPT ACKNOWLEDGED:
 
OPLINK COMMUNICATIONS, INC.
 
By:
       

--------------------------------------------------------------------------------

   
Lily Hsueh
Title:
 
Vice President of Finance & Administration



--------------------------------------------------------------------------------

 
California Labor Code
 
§ 2870. Application of provision providing that employee shall assign or offer
to assign rights in invention to employer.
 
Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
 

 
(1)
 
Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

 
(2)
 
Result from any work performed by the employee for the employer.

 
To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
 
Added Stats 1979 ch 1001 § 1; Amended Stats 1986 ch 346 §



--------------------------------------------------------------------------------

 
EXHIBIT A
 
OPLINK COMMUNICATIONS, INC.
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any papers, records, data, notes, drawings, files, documents, samples,
devices, products, equipment, designs, computer programs, and other materials,
including reproductions of any of the aforementioned items, belonging to Oplink
Communications, Inc., its subsidiaries, affiliates, successors, or assigns
(together, the “Company”).
 
I further certify that I have complied with all the terms of the Company’s
Employee Confidential Information and Inventions Agreement signed by me,
including the reporting of any Inventions (as defined therein) conceived or made
by me (solely or jointly with others) covered by that agreement.
 
I further agree that, in compliance with the Employee Confidential Information
and Inventions Agreement, I will hold in confidence and will not disclose, use,
copy, publish, or summarize any Confidential Information (as defined in the
Employee Confidential Information and Inventions Agreement) of the Company or of
any of its customers, vendors, consultants, and other parties with which it does
business.
 
Date:                      
 

         

--------------------------------------------------------------------------------

   
Employee’s Signature

 

         

--------------------------------------------------------------------------------

   
Type/Print Employee’s Name



--------------------------------------------------------------------------------

 
EXHIBIT B
 
(Excluded Inventions, Improvements, and Original Works of Authorship)
 
Title
 
Date
 
Identifying Number
or Brief Description

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

         

 
No inventions, improvements or original works of authorship
 
Additional sheets attached